ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Comp Environmental, Inc.                      )      ASBCA No. 61815
                                              )
Under Contract No. W911 WN-15-C-0007          )

APPEARANCE FOR THE APPELLANT:                        Maria L. Panichelli, Esq.
                                                      Cohen Seglias Pallas Greenhall & Furman
                                                      Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Richard J. Sprunk, Esq.
                                                      Engineer District Counsel
                                                      U.S. Army Engineer District, Pittsburgh

                                ORDER OF DISMISSAL

       The Board docketed this appeal on September 26, 2018. The government filed a
motion to dismiss this appeal for lack of jurisdiction on October 31, 2018, alleging that
appellant had not submitted a claim to the contracting officer. By letter dated November 14,
2018, the parties jointly moved to dismiss this appeal without prejudice to allow for
submission of a claim. Accordingly, this appeal is dismissed from the Board's docket
without prejudice.

       Dated: November 16, 2018




                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61815, Appeal of Comp
Environmental, Inc., rendered in conformance with the Board's Charter.

       Dated:

                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals